AO 245B (Rev . 09/ 19)   Judgment in a Criminal Case
                         Sheet 1



                                            UNITED STATES DISTRICT COURT
                                                         Eastern District of North Carolina
                                                                             )
               UNITED STATES OF AMERICA                                      )       JUDGMENT IN A CRIMINAL CASE
                                    V.                                       )
                         JOHN LAVAR BUNCH                                    )
                                                                             )       Case Number: 5:20-CR-426-1-M
                                                                             )       USM Number: 13759-509
                                                                             )
                                                                             )        Neil Wallace Morrison
                                                                             )       Defendant's Attorney
THE DEFENDANT:
~ pleaded guilty to count(s)             1s of Criminal Information
D pleaded nolo contendere to count(s)
   which was accepted by the court.
D was found guilty on count(s)
   after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                     Nature of Offense                                                        Offense Ended
21 U.S.C. § 841(a)(1),              Distribution of a Quantity of Cocaine                                    6/3/2020                 1s
21 U.S.C . § 841(b){1)(C)




       The defendant is sentenced as provided in pages 2 through            _ _9_ _ of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
D The defendant has been found not guilty on count(s)
~ Count(s)         1 and 2 of Indictment                  Dis         ~ are dismissed on the motion of the U nited States.
                 - - - - - - - -- - - - -
          It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
or mai ling address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defenaant must notify the court and United States attorney of material changes in economic circumstances.

                                                                             3/17/2021
                                                                            Date of lmposition of Judgment



                                                                          f6,b;~~IJ1~T
                                                                             RICHARD E. MYERS II , CHIEF UNITED STATES DISTRICT JUDGE
                                                                            Name and Title of Judge




                                                                            Date




                            Case 5:20-cr-00426-M Document 31 Filed 03/16/21 Page 1 of 9
AO 245B (Rev. 09/19) Judgment in Criminal Case
                     Sheet 2 - Imprisonment

                                                                                                    Judgment -   Page     2   of   9
DEFENDANT: JOHN LAVAR BUNCH
CASE NUMBER: 5:20-CR-426-1-M

                                                           IMPRISONMENT

           The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be impri soned for a
 total term of:

 Count 1s: 108 months




      0     The court makes the fo llowing recommendations to the Bureau of Prisons:
            • Most intensive drug treatment
            • Vocational training/educational opportunities
            • Mental health assessment and treatment
            • Placement at FMC Butner or facility with medical facilities


      Ill   The defendant is remanded to the custody of the United States Marshal.

      D The defendant shall surrender to the United States Marshal for this district:
            D at                                 D a.m.       D p.m.       on

            D as notified by the United States Marshal.

      D The defendant shall surrender fo r service of sentence at the institution designated by the B ureau of Prisons:
            D before 2 p.m. on
            D as notified by the United States Marshal.
            D as notified by the Probation or Pretrial Services Office.


                                                                 RETURN
 I have executed this judgment as fo llows:




            Defendant delivered on                                                      to

 at _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.



                                                                                                 UN1TED ST ATES MARSHAL


                                                                          By
                                                                                             DEPUTY UNlTED ST ATES MARSHAL




                          Case 5:20-cr-00426-M Document 31 Filed 03/16/21 Page 2 of 9
AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 3 - Supervised Release
                                                                                                      Judgment- Page _ _ _ of _ _ _ __
DEFENDANT: JOHN LAVAR BUNCH
CASE NUMBER: 5:20-CR-426-1-M
                                                       SUPERVISED RELEASE
Upo n release from imprisonment, you will be on supervised release for a term of:

 Count 1s: 3 years




                                                      MANDATORY CONDITIONS
1.   You must not commit another federal, state or local crime.
2.   You must not unJawfully possess a controlled substance.
3.   You must refrain from any unlawful use of a controlled substance. You must subm it to one drug test with.in 15 days ofrelease from
     imprisonment and at least two periodic drug tests thereafter, as determined by the court.
             D The above drug testing condition is suspended, based on the court's determ.ination that you
                 pose a low risk of future substance abuse. (check if applicable)
4.    D You must make restitution in accordance with 18 U.S.C . §§ 3663 and 3663A or any other statute authorizing a sentence of
         restitution . (check if applicable)
5.    ~ You must cooperate in the coll ection of DNA as di.rected by the probation officer. (check if applicable)
6.    D You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U .S.C. § 20901 , et seq.) as
         directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
         reside, work, are a student, or were convicted ofa qualifying offense. (check if applicable)
7.    D You must participate in an approved program for domestic violence. (check if applicable)
You must comply with the standard cond itions that have been adopted by this court as well as with any other conditions on the attached
page.




                           Case 5:20-cr-00426-M Document 31 Filed 03/16/21 Page 3 of 9
AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 3A- Supervised Release
                                                                                                                 4 - - 0 r - - - - -9' ' - - - -
                                                                                               Judgment-Page - - ~
DEFENDANT: JOHN LAVAR BUNCH
CASE NUMBER: 5:20-CR-426-1-M

                                       STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision . These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition .

l.    You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
      release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
      frame.
2.    After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
      when you must report to the probation officer, and you must report to the probation officer as instructed.
3.    You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
      court or the probation officer.
4.    You must answer truthfully the questions asked by your probation officer.
5.    You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
      arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
      the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
      hours of becoming aware ofa change or expected change.
6.    You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
      take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.    You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
      doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
      you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
      responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
      days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
      becoming aware of a change or expected change.
8.    You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
      convicted ofa felony , you must not knowingly communicate or interact w ith that person without first getting the permission of the
      probation officer.
9.    If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10.   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
      des igned, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
11.   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
      first getting the permission of the court.
12.   If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
      require you to notify the person about the risk and you must comply with that instruction . The probation officer may contact the
      person and confirm that you have notified the person about the risk.
13.   You must follow the instructions of the probation officer related to the conditions of supervision.




U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www. uscou11s.gov.


Defendant's Signature                                                                                    Date
                                                                                                                ------------




                         Case 5:20-cr-00426-M Document 31 Filed 03/16/21 Page 4 of 9
AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 3C - Supervised Release
                                                                                            Judgment-Page   _ 5_   of       9
DEFENDANT: JOHN LAVAR BUNCH
CASE NUMBER : 5:20-CR-426-1-M

                           ADDITIONAL STANDARD CONDITIONS OF SUPERVISION
 The defendant shall not incur new credit charges or open additional lines of credit without approval of the probation office.

 The defendant shall provide the probation office with access to any requested financial information.




                         Case 5:20-cr-00426-M Document 31 Filed 03/16/21 Page 5 of 9
AO 245B (Rev. 09/ 19)   Judgment in a Criminal Case
                        Sheet 3D - Supervised Release
                                                                                             Judgment-Page   _ 6_ _   of     9
DEFENDANT: JOHN LAVAR BUNCH
CASE NUMBER : 5:20-CR-426-1 -M

                                          SPECIAL CONDITIONS OF SUPERVISION
 The defendant shall participate as directed in a program approved by the probation office for the treatment of narcotic
 addiction , drug dependency, or alcohol dependency which will include urinalysis testing or other drug detection measures
 and may require residence or participation in a residential treatment facility .

 The defendant shall participate in a program of mental health treatment , as directed by the probation office.

 The defendant shall consent to a warrantless search by a United States Probation Officer or, at the request of the
 probation officer, any other law enforcement officer, of the defendant's person and premises, including any veh icle , to
 determine compliance with the conditions of this judgment.

 The defendant shall cooperate in the collection of DNA as directed by the probation officer.




                          Case 5:20-cr-00426-M Document 31 Filed 03/16/21 Page 6 of 9
AO 245 B (Rev. 09/19)   Judgment in a Criminal Case
                        Sheet 5 - Criminal Monetary Penalties
                                                                                                              Judgment -   Page   -~7~_    of        9
 DEFENDANT: JOHN LAVAR BUNCH
 CASE NUMBER: 5:20-CR-426-1-M
                                                  CRIMINAL MONETARY PENALTIES
       The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.


                        Assessment               Restitution                    Fine                   AV AA Assessment*              JVTA Assessment**
 TOTALS             $ 100.00                 $                             $ 5,096 .00             $                              $



 D The determination ofrestitution is deferred until                              . An Amended Judgment in a Criminal Case (AO 245C) will be
                                                                -----
       entered after such determination .

 D The defendant must make restitution (including community restitution) to the following payees in the amou nt listed below.

       If the defendant makes a partial payment, each payee shall receive an approximatel~_proportioned .Payment, unless specified otherwise in
       the priority order or percentage payment column below. However, pursuant to 18 U.S.C . § 3664()), all nonfederal victims must be paid
       before the United States is paid .

   ame of Payee                                                   Total Loss ***                   Restitution Ordered            Priority or Percentage




 TOTALS                                $                           0.00                $                     0.00
                                                                                           - -- - - - - - - -

 D      Restitution amount ordered pursuant to pl ea agreement $

 D      The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in fu ll before the
        fifteenth day after the date of the j udgment, pursuant to 18 U.S .C. § 36 12(f). All of the payment options on Sheet 6 may be subj ect
        to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

 Ill    The court determined that the defendant does not have the ability to pay interest and it is ordered that:

        Ill   the interest requirement is waived for the          Ill    fine     D restitution.
        D the interest requirement for the           D     fine         D restitution is modified as fo llows:

 * Amy, Vicky, and Andy Child Pornography Victim Assistance Act of 20 18, Pub. L. No. 115-299.
 ** Justice for Victims of Trafficking A.ct of 2015 , Pub. L. No . I 14-22.
 *** F indings for the total amount oflosses are required under Chapters 109A, 110, 11 OA, and 11 3A of Titl e 18 for offenses committed on
 or after September 13, 1994, but before April 23, 1996.




                           Case 5:20-cr-00426-M Document 31 Filed 03/16/21 Page 7 of 9
AO 24 5B (Rev. 09/19)   Judgment in a Criminal Case
                        Sheet 6 - Schedule of Payments

                                                                                                              Judgment - Page __8._ of          9
 DEFENDANT: JOHN LAVAR BUNCH
 CASE NUMBER: 5:20-CR-426-1-M

                                                         SCHEDULE OF PAYMENTS

 Having assessed the defendant's abi lity to pay, payment of the total criminal monetary penalties is due as follows:

 A     D Lump sum payment of$                                   due immediately, balance due

             D     not later than                                    , or
             D     in accordance with     D C,       D D,       D E, or        D F below; or
 B     D Payment to begin immediately (may be combined with                 • c,        D D, or     D F below); or

 C     D Payment in equa l           _ _ _ _ _ (e.g., weekly, monthly, quarterly) installments of $ _ ___ over a period of
                            (e. g., months or years), to commence _ _ _ _ _ (e.g. , 30 or 60 days) after the date of this judgment; or

 D     D Payment in equal                            (e.g. , weekly, monthly, quarterly) installments of $ _ ___ over a period of
                            (e .g. , months or years), to commence     _ _ _ _ _ (e .g. , 30 or 60 days) after release from imprisonment to a
             term of supervision; or

 E     D Payment during the term of supervised release will commence within _ _ _ _ _ (e.g.,         30 or 60 days) after release from
             imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

 F     liZl Special instructions regarding the payment of criminal monetary penalties:
             The special assessment in the amount of $100.00 shall be due in full immediately. Payment of
             the total fine shall be due in full immediately.



 Un less the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due during
 the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons' In.mate
 Financial Responsibility Program, are made to the clerk of the court.

 The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




 D     Joint and Several

       Case Number
       Defendant and Co-Defendant Names                                                   Joint and Several              Corresponding Payee,
       (including defendant number)                         Total Amount                       Amount                        if appropriate




 D     The defendant shall pay the cost of prosecution.

 D     The defendant shall pay the following court cost(s):

 D     The defendant shall forfeit the defendant's interest in the fo llowing property to the Unjted States:




 Payments shall be applied in the following order: (1) assessment, (2) restitution princi_paJ, (3) restitution interest, (4) AV AA assessment,
 (SJ fine principal, (6) fine interest, (7) community restitution, (8) NTA assessment, (9) penalties, and (10) costs, including cost of
 prosecution and court costs.




                           Case 5:20-cr-00426-M Document 31 Filed 03/16/21 Page 8 of 9
AO 245B (Rev. 09/19)      Judgment in a Criminal Case
                          Sheet 7 - Denial of Federal Benefits

                                                                                                      Judgment -   Page   9     of     9
 DEFENDANT: JOHN LAVAR BUNCH
 CASE NUMBER : 5:20-CR-426-1-M
                                                      DENIAL OF FEDERAL BENEFITS
                                                 (For Offenses Committed On or After November 18, 1988)

 FOR DRUG TRAFFICKERS PURSUANT TO 21 U.S.C. § 862(a)

      IT IS ORDERED that the defendant shall be:

l!J   ineligible for all fede ral benefits for a period of       permanently

 D ineligible for the follow ing federal benefits fo r a period of
      (sp ecify bene.fit(s))




                                                                           OR
 D Having determ ined that this is the defendant ' s third or subsequent conviction for distribution of controlled substances, IT IS
      ORDERED that the defendant shall be pennanently ineligible for all federa l benefits.

 FOR DRUG POSSESSORS PURSUANT TO 21 U.S.C. § 862(b)

      IT IS ORDERED that the defe ndant shall :

 D be ineligi ble for all federal benefits for a period of

 0    be ineligible for the fo llow ing federal benefits for a period of

      (specify bene.fit(s))




      D      successfu lly complete a drug testing and treatment program.

      D      perfonn community service, as specified in the probation and supervised release portion of this judgment.

      D      Having determined that this is the defendant' s second or subsequent conviction for possess ion of a controlled substance, IT
             IS FURTHER ORDERED that the defendant shall complete any drug treatment program and community service specified in thjs
             judgment as a requirement for the reinstatement of eligibility for federal benefits.



           Pursuant to 21 U.S.C. § 862(d), this denial offederal benefits does not include any retirement, welfare, Social Security, health ,
 disability, Veterans benefit, public housing, or other similar benefit, or any other benefit for which payments or services are required
 for eligibility. The clerk of court is responsible for sending a copy of this page and the first page of this judgment to:


                                   U.S. Department of Justice, Office of Justice Programs, Washington, DC 20531




                               Case 5:20-cr-00426-M Document 31 Filed 03/16/21 Page 9 of 9
